DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Amendment and Statement of Reasons for Allowance following Applicant’s response including claim amendments and arguments of 18 October 2021 and telephone interview with Applicant’s representative, Rupam Bhar (Reg. No. 65,151) on 25 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
In the response filed 18 October 2021, Applicant amended claims 1, 2, 11, 19, and 20.  Claims 3 – 5 and 12 – 13 are cancelled.  Claims 21 – 23 are new.

Amendments to claims 1, 2, 11, 19, and 20 are sufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1, 2, 6 – 11, and 14 – 23 are withdrawn.

Of claims 1, 2, 6 – 11, and 14 – 23 pending as of 18 October 2021, claims 1, 2, 6 – 11, and 14 – 23 are allowed as amended below.



Response to Arguments
Applicant’s arguments, filed 18 October 2021, with respect to the amended independent claims describing instantiating an instance of an engine for local operation being a feature embedded in technology, the 35 U.S.C. 101 rejection is obviated, are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 2, 6 – 11, and 14 – 23 has been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given via telephone interview with Applicant’s representative, Rupam Bhar (Reg. No. 65,151) on 25 January 2022.

The application has been amended as follows:

In the Claims
Please amend claims 1 and 11 as follows. 
1. (Currently amended) A computer-implemented method comprising:
transforming a computing apparatus into an engine by configuring the computing apparatus to discover business measurement concepts using industry models by executing a software product through automated processes; 

receiving, via a series of interfaces, an input, from a list of possible entities within a business entity glossary, specifying information about a business entity from an operator associated with the organization, at the engine by executing the software product through the automated processes, the engine being configured to provide and receive information associated with the organization by executing the software product through the automated processes; 
identifying, via the engine, the business entity that is similar to the organization for which the operator is generating business process management tools by executing the software product through the automated processes; 
correlating, via the engine, the information about the business entity with one or more value chain characteristics from a value chain glossary based on receiving the information about the business entity by executing the software product through the automated processes;
determining, via the engine, a selected set of glossary terms correlated to at least the business entity; 
generating, via the engine, a performance indicator of the organization based on the selected set of glossary terms by executing the software product through the automated processes; and 
exporting, via the engine, the performance indicator of the organization to a business performance management tool by executing the software product through the automated processes, 
wherein the determining of the selected set of glossary terms comprises: 
generating measurement models that are specific to a particular one of a plurality of different business organizations by providing the operator, via the series of interfaces, with a process that can be repeated for the plurality of different business organizations, and further comprising, providing the series of interfaces on an electronic display device, including interfaces that step the operator through a methodology for discovering concepts used to define the measurement models that are applicable to the different business organizations;
extracting information of the organization of the operator relative to business data that is applicable to the organization by the stepping through the series of interfaces; and 
formulating a set of context sensitive measurement concepts for a specific business process in response to extracting the information, 
wherein determining the selected set of glossary terms is performed based on operator selections associated with partially pre-filled templates provided to the operator for selection of the selected set of glossary terms, 
wherein a plurality of glossaries stored in a business measurements repository are bootstrap glossaries configured to facilitate modification of the glossary terms stored in the plurality of glossaries by enabling the operator to define new glossary terms to be stored in the plurality of glossaries utilizing the engine by executing the software product through the automated processes, and 
wherein determining the selected set of glossary terms comprises determining at least one component from each of the plurality of glossaries and combining components determined to form the at least one performance indicator.


11. (Currently amended) An apparatus comprising processing circuitry, the processing circuitry being configured to:
transform a computing apparatus into an engine by configuring the computing apparatus to discover business measurement concepts using industry models by executing a software product through automated processes; 

receive, via a series of interfaces, an input, from a list of possible entities within a business entity glossary, specifying information about a business entity from an operator associated with the organization, at the engine by executing the software product through the automated processes, the engine being configured to provide and receive information associated with the organization by executing the software product through the automated processes; 
identify, via the engine, the business entity that is similar to the organization for which the operator is generating business process management tools by executing the software product through the automated processes; 
correlate, via the engine, the information about the business entity with one or more value chain characteristics which correlate to the business entity from a value chain glossary based on receiving the information about the business entity by executing the software product through the automated processes; 
determine, via the engine, a selected set of glossary terms correlated to at least the business entity; 
extract information of the organization of the operator relative to business data that is applicable to the organization by the stepping through the series of interfaces; and
formulate a set of context sensitive measurement concepts for a specific business process in response to extracting the information,
wherein the determining of the selected set of glossary terms comprises: 
generating, via engine, a set of glossary terms correlated to the business entity, and 
generating indicators for tracking that are of particular use to one of a plurality of different organizations by providing the operator, via the series of interfaces, with a process that can be repeated for the plurality of different business organizations by executing the software product through the automated processes; 
generate, via the business measurement matching and correlation engine, at least one performance indicator of the organization based on the selected set of glossary terms by executing the software product through the automated processes; and 
export, via the business measurement matching and correlation engine, the performance indicator of the organization to a business performance management tool by executing the software product through the automated processes, 
wherein determining the selected set of glossary terms is performed based on operator selections associated with partially pre-filled template provided to the operator for selection of the selected set of glossary terms, 
wherein a plurality of glossaries stored in a business measurements repository are bootstrap glossaries configured to facilitate modification of the glossary terms stored in the plurality of glossaries by enabling the operator to define new glossary terms to be stored in the plurality of glossaries utilizing the business measurement matching and correlation engine by executing the software product through the automated processes,
wherein the series of interfaces includes interfaces, generated on an electronic display device by the business measurement matching and correlation engine by executing the software product through the automated processes, that step the operator through a methodology for discovering concepts used to define the measurement models that are applicable to the different business organizations, 
wherein determining the selected set of glossary terms comprises determining at least one component from each of the plurality of glossaries and combining components determined to form the at least one performance indicator, and 
wherein the information regarding the organization of the operator relative to the business data that is applicable to the organization comprises a type of entity a particular organization represents.




Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 18 October 2021.

The rejections under 35 U.S.C. 101, as to claims 1, 2, 6 – 11, and 14 – 23 are withdrawn in light of Applicant’s arguments and amendments of 18 October 2021 and the Examiner’s Amendment herein, specifically with respect to the claims integrating the recited abstract ideas into a practical application.

Claims 1, 2, 6 – 11, and 14 – 23 are allowed.  

The reasons for allowance can be found in Applicant Arguments/Remarks filed 18 October 2021, especially on pages 14 and 15 of 19 regarding the arguments that the claims now recite a feature of instantiation of an instance of the engine for local operation of a client downloading, which is a practical application as is set forth in the 2019 Subject Matter Eligibility Guidance.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/Primary Examiner, Art Unit 3623